Title: From John Adams to Joseph E. Worcester, 17 October 1820
From: Adams, John
To: Worcester, Joseph E.



Sir
Montezillo October 17th. 1820

I have received the honour of your letter of the 5th. together with your Elements of Geography, Ancient and Modern, with an Atlas, and an Epitome of Modern Geography with Maps for the use of Common Schools—for these valuable presents, I pray you to accept my best thanks—It always gives me pleasure to see attempts and endeavours to promote in America the means, and Instruments of Education for the rising generation of its inhabitants—And although I have not had time to examine these documents so particularly as to form a judgement of their merit, Yet as they are the production of much industry I presume they are well executed—The Atlas appears to me to be executed in an Elegant and Masterly manner and I rejoice to see such Specimens of the fine Arts appearing among us—
Again I thank you for the honour, and favour You have done me—/ and am with much / Respect, your most  /  obedient, and  / most humble / Servant

John Adams